Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 1-8 and 19-20 drawn to claims non-elected without traverse in the response filed 7/7/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Busby on 7/6/2022.

The application has been amended as follows: 

9. (Currently Amended) A method comprising:
sealing a device containing a sample and a vapor source material, the device including a vacuum line orifice formed in a lid that seals the device, and a one-way relief valve coupled to the vacuum line orifice to prevent gases from entering into, while allowing gases to exit from, the device;
heating the device as function of a characteristic of the vapor source material to generate vapor in the device from the vapor source material; and
maintaining the sealing of the device under vacuum for a duration to cause deposition of the vapor into the sample wherein the sample is pumice stone.
10. (Cancelled)
11. (Currently Amended) The method of claim 9 
17. (Currently Amended) A method comprising: 
heating a pumice stone sample to remove contaminants from the pumice stone sample;
sealing the pumice stone sample and a vapor source material in a device including: 
a vapor source chamber,
a vacuum line orifice formed in a lid that seals the device, and 
a one-way relief valve coupled to the vacuum line orifice to prevent gases from entering into, while allowing gases to exit from, the device; 
placing the device into an oven; 
heating the device to a threshold temperature corresponding to a vapor pressure characteristic of the vapor source material, to generate vapor from the vapor source chamber of the device and to cause deposition of vapor from the vapor source material into the pumice stone sample as a function of the vapor pressure characteristic of the vapor source material and a porosity characteristic of the pumice stone sample, 
allowing expanding heated gases to escape during heating, via the one-way relief valve coupled to the vacuum line orifice;
allowing the device to cool to room temperature while the one-way relief valve retains a vacuum, to generate an impregnated pumice stone sample;
unsealing the device to remove the impregnated pumice stone sample; and
packaging the impregnated pumice stone sample as an aid for detection of the vapor source material.
18. (Currently Amended) The method of claim 17, wherein the device includes the vapor source chamber, an activation chamber in fluid communication with the vapor source chamber, and a permeable separator disposed between the vapor source chamber and the activation chamber, wherein the vapor source chamber includes a tapered section leading to the activation chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715